6/14/2019 Case 3:19-cv-00732-BJD-PDB DocuorentiéncbnifdledQGéb84i9

Case 16-2019-CA-002479-XXXX-MA

Page 1 of 1 PagelD 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Department Circuit Civil Division CV-H |
Case Status OPEN File Date 4/3/2019 10:51:02 AM
Judge Name BLAZS, KEVIN Officer |
Private Attorney Mattox, Marie A |
Parties
: Party Type
‘ Name / DOB / DL / ID # Race / Sex Address
PLAINTIFF 203 NORTH GADSDEN STREET
CATRINA SMITH u/ TALLAHASSEE, FL32301
: PLAINTIFF 203 NORTH GADSDEN STREET
: TARA HOLLOMAN UTE TALLAHASSEE, FL32301
PLAINTIFF 203 NORTH GADSDEN STREET
NATASHA MOSLEY U/F TALLAHASSEE, FL32301
DEFENDANT 800 PRUDENTIAL DRIVE
SQUTHERN BAPTIST HOSPITAL OF FLORIDA INC DBA BAPTIST MEDICAL CENTER JACKSONVILLE 7B JACKSONVILLE, FL32307
Attorneys.
Attorney Address For Parties
Mattox, Marie A 203 N Gadsden St |
Private Attorney (739685) Tallahassee, FL32301-7637 CATRINA SMITH (PLAINTIFF)
Fees
: i
Date Description Assessed Paid Balance
: 04/03/2019 SUMMONS($10/ea) 6/17/2017 $10.00 $10.00 $0.00
04/03/2019 CIR/GENERALCIVIL 3/1/2012 $401.00 $401.00 $0.00
Dockets
Line # Effective
| Document Count Entered Description Pages Image
Available
1 __ | 4/1/2019 .
DS 4/3/2019 CASE FEES PAID: $411.00 ON RECEIPT NUMBER 3411039 1
Public access
| 4/4/2019
2 4/3/2019 DEMAND FOR JURY TRIAL
: Available
: 3 4/3/2019
DL -- 4/3/2019 COVER SHEET 2
: Available
4 . 4/3/2019 (; se
D2 4/3/2019 COMPLAINT/PETITION 12 ce]
Available
S -- 4/3/2019 SUMMONS ISSUED /SOUTHERN BAPTIST HOSPITAL OF FLORIDA, INC, D/B/A BAPTIST MEDICAL CENTER JACKSONVILLE 1 Wy
03 4/3/2019
4/3/2019
6 - 4/3/2019 DISCRIMINATION
Available
7 _ 6/6/2019 RETURN OF SERVICE SOUTHERN BAPTIST HOSPITAL OF FLORIDA,INC S/B A BAPTIST MEDICAL CENTER JACKSONVILLE/GRANGER, HARVEY i uly
07 6/7/2019 ON MAY 28 2019 @ 09:51 AM XN

 

 

 

 

 

 

 

 

 

 

https://core.duvalclerk.com/CoreCms.aspx

11
